DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed On 02 May 2022.
Claim 1 has been amended. 
Claims 4, 6, 7, 11, 13, 17, 19 have been canceled.
Claims 1-3, 5, 8-10, 12, 14-16, 18 are currently pending and have been examined.
Claims 1-3, 5, 8-10, 12, 14-16, 18 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that “the claims improve functionality in a technical field.  The claims recite more than ‘mere instructions to apply the exception using a generic computer component’.  To the contrary, the claims recite distant components and steps, as outlined above.’”.  Examiner respectfully disagrees. 
The claims disclose business solution because purpose of the UBI system is to help driver’s achieve a “Safe driver” status in order to qualify for rewards.  The claims disclose receiving vehicle data, analyzing the vehicle data, and presenting feedback to a driver indicative of what needs to be adjusted in response to the driving habits failing to comply with the at least one factor.  The claims disclose an abstract idea because the claims disclose concepts performed in the human minds and a method of organizing human activity.  The claims disclose observing and evaluating the insurance policy and the vehicle data.  The claims disclose following rules to compare the insurance policy v the driving habits of a user to determine if the user needs to be notified to adjust driver behavior.  The claims disclose insurance practices and business practices as the claims are analyzing the insurance policy to ensure that the driver follows his insurance policy.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.

Applicant submits that the amendments “now technically describe how the analysis is done.”  Examiner respectfully disagrees. 
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices.  Broadly disclosing setting rules and instructing a change, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze the insurance policy and the vehicle data (i.e., data) to draw conclusions about that content, and to provide information regarding what the driver needs to change in his driving.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  The claims do not disclose how the UBI system is performing the analyzing and how the thresholds determine the next steps.  For example, how are the threshold set?, how is the driving behavior scored to know if a driving behavior is above or below a threshold?, when does a feedback notification needs to be sent – above or below a threshold?, how is the system continually updating and being enhanced to ensure that the analysis and calculations and instructions are being updated?  The claims broadly state use of additional elements, yet do not explain how the UBI system improves, is enhanced, is updated, etc.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.

Applicant submits that the claims “recite something more”.  Examiner respectfully disagrees. 
If the claims are directed to a patent-ineligible concept, for Step 2B we must “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016) (quoting Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)).  We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 573 U.S. at 221. 
The claims broadly disclose an autonomous vehicle system.  The broad claims generally disclose a general autonomous vehicle system that sends a feedback notification to the driver.  The claims do not explain the algorithm that is used by the system to analyze driving habits, when the system analyzes driving habits, why sometimes a feedback notification will be sent to the driver, how the system is trained with training data and then later updated with training and real data.  The claims disclose a general system that gathers data, analyzes data, and produces a result, without explaining how the analysis and why and when the notification and result will occur.  Because the Claims and the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  Claim 1 merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-3, 5, 8-10, 12, 14-16, 18 have been fully considered but they are not persuasive.
Applicant submits that Coleman does not “instruct an adjustment of an autonomous vehicle component associated by the library with the at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the driving habits;”.  Examiner respectfully disagrees.
Coleman discloses a vehicle data analysis and safety determination computing platform  may be configured to host and/or execute a machine learning engine to provide automated data analysis functions, safety determination functions, and the like ([0037]).  Vehicle data analysis and safety determination computing platform may monitor and/or receive data from one or more systems, such as system to predict a safety output (e.g., a safety score or other metric) associated with the data received.  ([0037]).  The determined safety output may be used to update autonomous vehicle driving instructions (in real-time). ([0037]).  For instance, the autonomous vehicle instruction module  may generate and transmit one or more instruction modifying one or more commands associated with operating the autonomous vehicle. ([0057]).  The instruction may be transmitted to the autonomous vehicle and may be implemented by the autonomous vehicle, thereby modifying the commands and instructions used to control operation of the autonomous vehicle ([0057]).  Based on the predicted safety output, one or more instructions for an autonomous vehicle may be generated. ([0115]).  For instance, an autonomous vehicle may include one or more systems that may include instructions for operations of the autonomous vehicle (or vehicle when operating in an autonomous mode). ([0115]).  These operational instructions may control operation of the autonomous vehicle (or vehicle operating in an autonomous mode).  ([0115]). Accordingly, based on a safety output associated with the driving data, one or more instructions may be generated to improve operation of the autonomous vehicle (e.g., by improving safety, reducing risk, reducing or eliminating driving behaviors identified as unsafe, or the like). In some examples, the instructions may include not only a modification to the operational instructions of the vehicle, but also an instruction or command to implement the instruction.), ([0115]).  Since driving data and/or vehicle operational data may be received ([0004]), and the driving data and/or vehicle operational data  includes steering, braking, and acceleration data, it would be obvious that the instruction to implement an instruction to control the operation of the autonomous vehicle would be steering, braking, and/or acceleration (see at least [0057] [0019] [0023] [0064] [0076][0089] [0103][0109][0114]).  Therefore, Coleman discloses “instruct an adjustment of an autonomous vehicle component associated by the library with the at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the driving habits;”
Moreover, the rejection is a 35 USC § 103 Rejection, not a 35 USC § 102 Rejection.  The claims were rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Ichikawa.  While Coleman discloses “instruct an adjustment of an autonomous vehicle component associated by the library with the at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the driving habits;”, Ichikawa was cited to further explain the disclosure of “instruct an adjustment of an autonomous vehicle component associated by the library with the at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the driving habits;”.  See above and below for a detailed explanation of how Coleman discloses a vehicle data analysis and safety determination computing platform that analyzes driving behaviors and may implement instructions to turn on an autonomous vehicle component and how those components may include steering, braking, and acceleration (see at least Coleman abstract, [0002] [0018]-[0025] [0037] [0057] [0004]-[0006] [0053]-[0055] [0050] [0083] [0087] [0103] [0105] [0109] [0115] [0064] [0040] [0076] [0089] [0103] [0109] [0114] [0057][0104]  [0023] [0083] [0050] [0086] [0087] [0105] [0109] [0111] [0057] [0055] [0027] [0028] [0044]. (Coleman [0115] Based on the predicted safety output, one or more instructions for an autonomous vehicle may be generated. For instance, an autonomous vehicle may include one or more systems that may include instructions for operations of the autonomous vehicle (or vehicle when operating in an autonomous mode). These operational instructions may control operation of the autonomous vehicle (or vehicle operating in an autonomous mode). Accordingly, based on a safety output associated with the driving data, one or more instructions may be generated to improve operation of the autonomous vehicle (e.g., by improving safety, reducing risk, reducing or eliminating driving behaviors identified as unsafe, or the like). In some examples, the instructions may include not only a modification to the operational instructions of the vehicle, but also an instruction or command to implement the instruction.).   Ichikawa was also cited to further clarify the autonomous vehicle component is one of a brake, steering, or acceleration component.  Ichikawa was cited as disclosing an autonomous driving control device that performs an autonomous driving control of the vehicle.  More specifically, Ichikawa was cited to disclose that the autonomous driving control device can perform any of the steering operation, the accelerator operation, or brake operation.  Ichikawa further explains that the driving operation assist control can adjust and take over from the driver’s manual control to adjust any of the steering, accelerator, or brake operations (see at least Ichikawa [0044] [0011]-[0015] [0038]-[0040] [0026]-[0031] [0052]-[0054] [0056] [0064] [0067]-[0068] [0072]-[0084] [0077] [0103]-[0105] [0107] [0114]-[0115] [0121]-[0125]). 
The claims are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Ichikawa.  Therefore, the arguments are not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-10, 12, 14-16, 18 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 14 is directed to a method comprising a series of steps; Claims 1 and 8 are directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-3, 5, 7-10, 12, 14-16, 18, the independent claims (Claims 1, 8, and 14) are directed, in part, to associating an insurance policy with a user and defining at least one driving behavior factor; receive vehicle data indicative of driving habits of the user; determine whether the driving habits comply with at least one factor required by the insurance policy, wherein the at least one factor includes one or more thresholds relating to driving habits defined by the vehicle data, and wherein determining whether the driving habits comply with the at least one factor required by the insurance policy includes comparing the driving habits with the one or more thresholds; and instruct an adjustment of at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component configured to affect the driving habits; and present feedback to a driver indicative of activation of the adjustment in response to the driving habits failing to comply with the at least one factor.   These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when vehicle data is received and compared to the insurance policy to determine if a user’s driving habits comply with the policy; insurance practice occurs because the system is determining whether a user complies with his insurance policy;  business relations and legal obligations occur when a user is alerted whether he is following his insurance policy with his driving behavior; and managing relationships occur when the system follows rules to compare the driving data to the insurance policy to alert a user if they are not following an insurance policy factor. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “an autonomous vehicle system,” “a memory,” “a controller,” “an autonomous vehicle component,” “a feedback component,” “a usage based insurance system,” and “a vehicle” to perform the claimed steps.  The controller and components in the steps is recited at a high-level generality (i.e., as a generic controller and components performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device/system to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 1-3, 5, 7, 9-10, 12, 15-16, 18 are directed to explaining more about the insurance policy factors and feedback components and autonomous vehicle components.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including insurance, mitigating risk) commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8-9, 12, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, II et al. (US 2019/0101914 A1) hereinafter Coleman, in view of Ichikawa et al. (US 2017/0261981 A1) hereinafter Ichikawa.
Claims 1, 8
Coleman discloses the following limitations:
 (Currently Amended) An autonomous vehicle system, comprising:a memory that maintains a library associating an insurance policy with a user; (see at least abstract, [0083] [0027]- [0030] [0033] [0023], [0037]-[0038], [0047] [0049] [0025] [0051] [0059] [0119].  Coleman discloses a driving data analysis computing device and/or system with a memory that contains insurance policy data of a user.).
a controller, coupled to the memory, programmed to receive vehicle data indicative of driving habits of the user; (see at least [0004]-[0006] [0043] [0037]-[0039] [0021]-[0025] [0027]-[0029] [0033] [0083] [0084] [0086] [0103].  Coleman discloses receiving driving data of driving habits of a user.).
determine whether the driving habits comply with at least one factor required by the insurance policy, (see at least [0052]-[0055] [0022] [0086] [0083] [0119] [0103] [0086] [0059] [0027] [0002], [0020], [0022], [0037], [0039], [0065].  Coleman discloses analyzing the road conditions, brake habits, and other driving data.  The driving data is compared to the insurance policy to ensure that safe driving habits are being followed.).
wherein the at least one factor includes one or more thresholds relating to driving habits defined by the vehicle data, and wherein determining whether the driving habits comply with the at least one factor required by the insurance policy includes comparing the driving habits with the one or more thresholds; (see at least [0114] [0053]-[0055] [0057] [0083]-[0086] [0114].  Coleman discloses generating a safety score with the received driving data to determine whether it is considered safe or unsafe (e.g., score at or above threshold may be safe, while score below threshold may be considered unsafe).)  The data evaluation and safety output server may receive data for the comparison from insurance policy information and driving behaviors.).
and instruct an adjustment of an autonomous vehicle component associated by the library with the at least one factor to aid in compliance with the insurance policy, (see at least abstract, [0002] [0018]-[0025] [0037] [0057] [0050] [004]-[0006] [0053]-[0055] [0050] [0083] [0087] [0103] [0105] [0109] [0115] .  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).
wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the driving habits; and (see at least abstract [0064] [0040] [0076] [0089] [0103] [0109] [0114] [0037] [0057] [0055][0104] [0105] [0115].  Coleman discloses braking events (such as hard braking) is a vehicle component that is analyzed.  Coleman discloses that instructions may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented. Therefore, Coleman does disclose the vehicle component analyzed and the output adjusted is hard braking.).
a feedback component configured to present feedback to a driver indicative of activation of the adjustment in response to the driving habits failing to comply with the at least one factor. (see at least abstract, [0023] [0083] [0050] [0086] [0087] [0105] [0109] [0111] [0057] [0055] [0037] [0027] [0028] [0044].  Coleman discloses an unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device or a use or via an on-board vehicle computing system).  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  A notification is transmitted to a user when updating the driving instructions to the autonomous vehicle.).

Coleman discloses the limitations shown above.  Coleman fails to specifically disclose what the notification explains and what autonomous feature is activated.However, Ichikawa discloses the following limitations:
instruct an adjustment of an autonomous vehicle component associated by the library with the at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the driving habits; and (see at least   [0011]-[0015] [0038]-[0040] [0026]-[0031] [0044] [0052]-[0054] [0056] [0064] [0067]-[0068] [0072]-[0084] [0077] [0103]-[0105] [0107] [0114]-[0115] [0121]-[0125].   Ichikawa discloses an autonomous driving control device that performs an autonomous driving control of the vehicle.   For example, steering wheels are automatically steered (that is, without the need for the driver to perform a steering operation) so that the vehicle is prevented from going out from its traffic.  The term “autonomous driving control” means a control that does not require the driver of the vehicle to perform any driving operation, such as acceleration, deceleration and steering of the vehicle.  The autonomous driving control device performs any of the steering operation, the accelerator operation and the brake operation which are not primarily done by the driver).  
a feedback component configured to present feedback to a driver indicative of activation of the adjustment in response to the driving habits failing to comply with the at least one factor.  (see at least Abstract, [0026]-[0028][0107]-[0109] [0145] [0147] [0041].  Ichikawa discloses an autonomous driving control device capable of starting an autonomous driving control without an operation of a driver.  Ichikawa discloses an output part has a control state notification section that notifies the driver that the autonomous driving control is being performed.  Ichikawa discloses a notification device that notifies the driver of the automatic start of the autonomous driving control.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification of Coleman to incorporate the teachings of Ichikawa and specifically disclose the autonomous feature includes a braking, steering, or acceleration and alerting the driver because doing so can reduce the possibility that the driver fails to be aware that the autonomous driving control has been automatically started. (see at least [0145] abstract).  

Claims 2, 9
Coleman/Ichikawa discloses the limitations shown above.  Further, Coleman discloses:
 (Previously Presented) The system of claim 1, wherein the controller is further programmed to identify the autonomous vehicle component based on the insurance policy and the at least one factor, and control the autonomous vehicle component to affect compliance with the at least one factor responsive to the identification.   (see at least [0064] [00040] [0076] [0089] [0103] [0109] [0114]  [0023] [0083] [0050] [0087] [0105] [0109] [0111] [0057] [0027] [0028] [0044] [0032] [0041] [0052] [0085].  Coleman discloses an unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device or a use or via an on-board vehicle computing system).  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  A notification is transmitted to a user when updating the driving instructions to the autonomous vehicle.).  Coleman discloses braking events (such as hard braking) is a vehicle component that is analyzed.).

Claims 5, 12, 18
Coleman/Ichikawa discloses the limitations shown above.  Further, Coleman discloses:
 (Previously Presented) The system of claim 1, wherein the feedback component provides at least one of a visual, audible, or haptic alert.  (see at least [0027] [0028] [0044] [0057] [0037] [0044] [0055] [0066] [0086].  Coleman discloses the system may include a speaker for providing audio output and a video display device for providing textual, audiovisual, and a graphical output to the user.  An unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device of a user or via an onboard vehicle computing system).).

Ichikawa further explains/discloses the following limitations:
The system of   (see at least [0087] [0145] [0107] [0108] [0087] [0026] [0027].  Ichikawa discloses a notification device that notifies the driver of the automatic start of the autonomous driving control.  Ichikawa discloses the output part displays the threshold used in the determination of whether or not to switch from the autonomous driving control to the manual driving calculated by the calculation part on a display of the HMI (i.e., visual alert).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification of Coleman/Ichikawa to incorporate the teachings of Ichikawa and specifically disclose that the alert is a visual, audible, or haptic alert because doing so can reduce the possibility that the driver fails to be aware that the autonomous driving control has been automatically started. (see at least [0145] abstract).  

Claim 14
Coleman discloses the following limitations:
 A method for affecting an autonomous vehicle component to comply with an insurance policy requirement, (see at least abstract, [0083] [0027]- [0030] [0033] [0023], [0037]-[0038], [0047] [0049] [0025] [0051] [0059] [0119] [0004]-[0006] [0087] [0105] [0109] [0111] [0057] [0037] [0044].  Coleman discloses a driving data analysis computing device and/or system with a memory that contains insurance policy data of a user.  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).
comprising: receiving vehicle data indicative of driving habits of a user; (see at least [0004]-[0006] [0043] [0037]-[0039] [0021]-[0025] [0027]-[0029] [0033] [0083] [0084] [0086] [0103].  Coleman discloses receiving driving data of driving habits of a user.).
 determining whether the driving habits comply with at least one factor required by an insurance policy, (see at least [0052]-[0055] [0022] [0086] [0083] [0119] [0103] [0086] [0059] [0027] [0002], [0020], [0022], [0037], [0039], [0065].  Coleman discloses analyzing the road conditions, brake habits, and other driving data.  The driving data is compared to the insurance policy to ensure that safe driving habits are being followed.).
wherein the at least one factor includes one or more thresholds relating to driving habits defined by the vehicle data, wherein determining whether the driving habits comply with the at least one factor required by the insurance policy includes comparing the driving habits with the one or more thresholds-; (see at least [0114] [0053]-[0055] [0057] [0083]-[0086][0109] [0114].  Coleman discloses generating a safety score with the received driving data to determine whether it is considered safe or unsafe (e.g., score at or above threshold may be safe, while score below threshold may be considered unsafe).)  The data evaluation and safety output server may receive data for the comparison from insurance policy information and driving behaviors.).
adjusting an autonomous vehicle component related to the at least one factor to aid in compliance with the insurance policy, (see at least abstract, [0002] [0018]-[0025] [0037] [0057] [0050] [004]-[0006] [0053]-[0055] [0050] [0083] [0087] [0103] [0105] [0109] [0115] .  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).
wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the at least one driving behavior factor; and (see at least abstract [0064] [0040] [0076] [0089] [0103] [0109] [0114] [0037] [0057] [0055][0104] [0105] [0115].  Coleman discloses braking events (such as hard braking) is a vehicle component that is analyzed.  Coleman discloses that instructions may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented. Therefore, Coleman does disclose the vehicle component analyzed and the output adjusted is hard braking.).
presenting feedback to a driver indicative of the adjusting of the autonomous vehicle component in response to the driving habits failing to comply with the at least one driving behavior factor.  (see at least abstract, [0023] [0083] [0050] [0086] [0087] [0105] [0109] [0111] [0057] [0055] [0037] [0027] [0028] [0044].  Coleman discloses an unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device or a use or via an on-board vehicle computing system).  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  A notification is transmitted to a user when updating the driving instructions to the autonomous vehicle.).

Coleman discloses the limitations shown above.  Coleman fails to specifically disclose what the notification explains and what autonomous feature is activated.However, Ichikawa discloses the following limitations:
adjusting an autonomous vehicle component related to the at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the at least one driving behavior factor; and(see at least   [0011]-[0015] [0038]-[0040] [0026]-[0031] [0044]. [052]-[0054] [0056] [0064] [0067]-[0068] [0072]-[0084] [0077] [0103]-[0105] [0107] [0114]-[0115] [0121]-[0125].   Ichikawa discloses an autonomous driving control device that performs an autonomous driving control of the vehicle.   For example, steering wheels are automatically steered (that is, without the need for the driver to perform a steering operation) so that the vehicle is prevented from going out from its traffic.  The term “autonomous driving control” means a control that does not require the driver of the vehicle to perform any driving operation, such as acceleration, deceleration and steering of the vehicle.  The autonomous driving control device performs any of the steering operation, the accelerator operation and the brake operation which are not primarily done by the driver).  
 presenting feedback to a driver indicative of the adjusting of the autonomous vehicle component in response to the driving habits failing to comply with the at least one driving behavior factor.   (see at least Abstract, [0026]-[0028][0107]-[0109] [0145] [0147] [0041].  Ichikawa discloses an autonomous driving control device capable of starting an autonomous driving control without an operation of a driver.  Ichikawa discloses an output part has a control state notification section that notifies the driver that the autonomous driving control is being performed.  Ichikawa discloses a notification device that notifies the driver of the automatic start of the autonomous driving control.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification of Coleman to incorporate the teachings of Ichikawa and specifically disclose the autonomous feature includes a braking, steering, or acceleration and alerting the driver because doing so can reduce the possibility that the driver fails to be aware that the autonomous driving control has been automatically started. (see at least [0145] abstract).  

Claim 15
Coleman/Ichikawa discloses the limitations shown above.  Further, Coleman discloses:
 (Previously Presented) The method of claim 14, further comprising determining the autonomous vehicle component based on the insurance policy.   (see at least [0052]-[0055] [0022] [0086] [0083] [0119] [0103] [0086] [0059] [0027] [0020], [0022], [0039], [0065] abstract, [0002] [0004]-[0006] [0018]-[0025] [0037] [0057] [0050] [0083] [0087] [0105] [0109] [0115] [0064] [0040] [0076] [0089] [0103] [0109] [0114]  [0023] [0050] [0111] [0057] [0027] [0028] [0044] [0032] [0041] [0052] [0085].  Coleman discloses analyzing the road conditions, brake habits, and other driving data.  The driving data is compared to the insurance policy to ensure that safe driving habits are being followed.  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe (based on the insurance policy).  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman II, et al. (US 2019/0101914 A1) hereinafter Coleman, in view of Ichikawa et al. (US 2017/0261981 A1) hereinafter Ichikawa, in view of Konrardy et al. (US 9,754,325 B1) hereinafter Konrardy.
Claims 3, 10, 16
Coleman/Ichikawa disclose the limitations shown above.  Coleman/Ichikawa fail to specifically disclose a reward by following the insurance policy factors. Though, Konrardy discloses the following limitations:
 (Original) The system of claim 1, wherein one of the at least one factor is associated with a reward to users, and the controller is further configured to determine whether the insurance policy includes the at least one factor associated with the reward.  (see at least column 3 lines 16-43; column 4 lines 1-24; column 1 line 66-column 2 line 34). Konrardy discloses determine an insurance-based risk associated with the autonomous or semi-autonomous functionality based upon analysis of the virtual log of actual driving performance of the autonomous or semi-autonomous functionality, determine an adjustment to the insurance policy based upon the determined insurance-based risk associated with the autonomous or semi-autonomous functionality, and/or cause the adjustment to the insurance policy to be implemented. The adjustment to the insurance policy may include one or more of generating, updating, or adjusting one or more of the following: a premium, a rate, a discount, a reward, a deductible, or a limit.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of Coleman/Ichikawa to incorporate the teachings of Konrardy and disclose determining whether an insurance policy includes at least one factor associated with a reward because doing so would adjust a user’s insurance policy based on allowing the vehicle to be automatically updated.  This may encourage users to use the autonomous and analyzing features to be a safe driver (see at least Konrardy column 3 lines 16-43; column 4 lines 1-21; column 1 line 66-column 2 line 34).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US 10,471,963 B2) discloses system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control a vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691